DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on July 6, 2022.
Claims 1, 8, and 15 have been amended.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 1, 8, and 15 are independent. As a result claims 1, 4-8, 10-15, and 17-20 are pending in this office action.


Response to Arguments
Applicant's arguments filed July 6, 2022 regarding the rejection of claims 1, 8, and 15 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Laroche et al. (US 2018/0253867) (hereinafter Laroche) in view of  Langtind et al. (US 2017/0193691) (hereinafter Lo), and in further view of Hilloulin et al. (US 2019/0325075) (hereinafter Hilloulin).
Regarding claim 1, Laroche teaches an apparatus to facilitate index mapping, comprising: a memory (see Fig. 16, para [0303-0304], discloses memory), and index mapping circuitry, coupled to the memory, to retrieve a bitmap from the memory that identifies visible entries in an original array (see Figs. 5-6, para [0007], para [0141], discloses retrieving corresponding triangles in texture map (bitmap)), process the bitmap to generate one or more mapping vectors indicating bits in the bitmap that have been set (see Figs. 5-7, Fig. 14, para [0111-0112], para [0155], teaches bitmap associated with vertex indices, generating one or more list of vertices in which each bit of the bitmap (mapping vectors) indicates corresponding vertex that have been identified (set) or have not been identified when traversing previous vertices), and store the one or more mapping vectors in the memory (see Fig. 5, Figs. 11-12, para [0196],  para [0303], discloses storing variables and parameters in memory). 
Laroche does not explicitly teach generating the one or more mapping vectors comprises generating forward mapping vectors to map an original bitmap visibility mask associated with  the bitmap to corresponding locations in a compacted bitmap visibility mask and generating reverse mapping vectors to map the compacted bitmap visibility mask to corresponding locations in the original bitmap visibility mask.
Langtind teaches generating the one or more mapping vectors comprises generating forward mapping vectors to map an original bitmap visibility mask associated with  the bitmap to corresponding locations in a compacted bitmap visibility mask (see Figs. 2-3, para [0054-0056], para [0264-0265], discloses generating forward facing primitive (forward mapping vectors) to map entry in vertex (bitmap visibility mask)  information to corresponding to vertex bitmap ).
Laroche/Langtind are analogous arts as they are each from the same field of endeavor of data processing systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Laroche to generate forward mapping vectors from disclosure of Langtind. The motivation to combine these arts is disclosed by Langtind as “correspondingly, avoid or reduce the need to have to re-read the vertex data in from main memory again, thereby, e.g., reducing memory bandwidth, power consumption, etc.” (para [0035]) and generating forward mapping vectors is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Laroche/Langtind do not explicitly teach generating reverse mapping vectors to map the compacted bitmap visibility mask to corresponding locations in the original bitmap visibility mask.
Hilloulin teaches generating reverse mapping vectors to map the compacted bitmap visibility mask to corresponding locations in the original bitmap visibility mask (see Figs. 9-10, Fig. 12, para [0140-0141], para [0160], discloses generating reverse mapping vertex from compressed sparse row format  in a vertex type array (compact vertex array) to original source).
Laroche/Langtind/Hilloulin are analogous arts as they are each from the same field of endeavor of data processing systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Laroche/Lo to generate reverse mapping vectors from disclosure of Hilloulin. The motivation to combine these arts is disclosed by Hilloulin as “populates edge property vectors for space efficiency and accelerated access” (para [0130]) and generating reverse mapping vectors is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Laroche et al. (US 2018/0253867) (hereinafter Laroche) in view of  Langtind et al. (US 2017/0193691) (hereinafter Langtind).
Regarding claim 8, Laroche teaches a method comprising: index mapping hardware retrieving a bitmap a memory that identifies visible entries in an original array (see Figs. 5-6, para [0007], para [0141], discloses retrieving corresponding triangles in texture map (bitmap)); processing the bitmap at the index mapping hardware to generate one or more mapping vectors indicating bits in the bitmap that have been set (see Figs. 5-7, Fig. 14, para [0111-0112], para [0155], teaches bitmap associated with vertex indices, generating one or more list of vertices in which each bit of the bitmap (mapping vectors) indicates corresponding vertex that have been identified (set) or have not been identified when traversing previous vertices); and storing the one or more mapping vectors in the memory (see Fig. 5, Figs. 11-12, para [0196],  para [0303], discloses storing variables and parameters in memory).
Laroche does not explicitly teach generating the one or more mapping vectors comprises generating forward mapping vectors to map an original bitmap visibility mask associated with  the bitmap to corresponding locations in a compacted bitmap visibility mask; and storing the one or more mapping vectors in the memory.
Langtind teaches generating the one or more mapping vectors comprises generating forward mapping vectors to map an original bitmap visibility mask associated with  the bitmap to corresponding locations in a compacted bitmap visibility mask (see Figs. 2-3, para [0054-0056], para [0264-0265], discloses generating forward facing primitive (forward mapping vectors) to map entry in vertex (bitmap visibility mask)  information to corresponding to vertex bitmap ); and storing the one or more mapping vectors in the memory (see Figs. 2-3, para [0118, 0223], discloses storing sets of vertex information data for various processing stages in graphics processing pipeline).
Laroche/Langtind are analogous arts as they are each from the same field of endeavor of data processing systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Laroche to generate forward mapping vectors from disclosure of Langtind. The motivation to combine these arts is disclosed by Langtind as “correspondingly, avoid or reduce the need to have to re-read the vertex data in from main memory again, thereby, e.g., reducing memory bandwidth, power consumption, etc.” (para [0035]) and generating forward mapping vectors is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 15, Laroche teaches a processor, comprising: one more execution units; a memory; and a memory controller, coupled to the one more execution units and the memory (see Fig. 16, para [0303], discloses processor and memory), including index mapping hardware to retrieve a bitmap from the memory (see Figs. 5-6, para [0007], para [0141], discloses retrieving corresponding triangles in texture map (bitmap)), process the bitmap to generate one or more mapping vectors indicating bits in the bitmap that have been set (see Figs. 5-7, Fig. 14, para [0111-0112], para [0155], teaches bitmap associated with vertex indices, generating one or more list of vertices in which each bit of the bitmap (mapping vectors) indicates corresponding vertex that have been identified (set) or have not been identified when traversing previous vertices), and store the one or more mapping vectors in the memory (see Fig. 5, Figs. 11-12, para [0196],  para [0303], discloses storing variables and parameters in memory). 
Laroche does not explicitly teach generating the one or more mapping vectors comprises generating forward mapping vectors to map an original bitmap visibility mask associated with  the bitmap to corresponding locations in a compacted bitmap visibility mask.
Langtind teaches generating the one or more mapping vectors comprises generating forward mapping vectors to map an original bitmap visibility mask associated with  the bitmap to corresponding locations in a compacted bitmap visibility mask (see Figs. 2-3, para [0054-0056], para [0264-0265], discloses generating forward facing primitive (forward mapping vectors) to map entry in vertex (bitmap visibility mask)  information to corresponding to vertex bitmap ).
Laroche/Langtind are analogous arts as they are each from the same field of endeavor of data processing systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Laroche to generate forward mapping vectors from disclosure of Langtind. The motivation to combine these arts is disclosed by Langtind as “correspondingly, avoid or reduce the need to have to re-read the vertex data in from main memory again, thereby, e.g., reducing memory bandwidth, power consumption, etc.” (para [0035]) and generating forward mapping vectors is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Laroche et al. (US 2018/0253867) (hereinafter Laroche) in view of  Langtind, and in further view of Hilloulin et al. (US 2019/0325075) (hereinafter Hilloulin).
Regarding claims 10 and 17, Laroche/Langtind teaches a method of claim 8 and processor of claim 15.
Laroche/Langtind do not explicitly teach wherein the index mapping hardware generating the one or more mapping vectors comprises generating reverse mapping vectors to map the compacted bitmap visibility mask  to corresponding locations in the original bitmap visibility mask.
Hilloulin teaches wherein the index mapping hardware generating the one or more mapping vectors comprises generating reverse mapping vectors to map the compacted bitmap visibility mask  to corresponding locations in the original bitmap visibility mask (see Figs. 9-10, Fig. 12, para [0140-0141], para [0160], discloses generating reverse mapping vertex from compressed sparse row format  in a vertex type array (compact vertex array) to original source).
Laroche/Langtind/Hilloulin are analogous arts as they are each from the same field of endeavor of data processing systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Laroche/Lo to generate reverse mapping vectors from disclosure of Hilloulin. The motivation to combine these arts is disclosed by Hilloulin as “populates edge property vectors for space efficiency and accelerated access” (para [0130]) and generating reverse mapping vectors is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Laroche et al. (US 2018/0253867) (hereinafter Laroche) in view of Langtind and Hilloulin as applied to claim 1, and in further view of Phillips (US 2014/0118239) (hereinafter Phillips).
Regarding claim 4, Laroche/Langtind/Hilloulin teaches an apparatus of claim 1.
Laroche/Langtind/Hilloulin does not explicitly teach one or more processors to retrieve the one or more mapping vectors from the memory and generates a compacted version of the bitmap based on the one or more mapping vectors.
Phillips teaches one or more processors to retrieve the one or more mapping vectors from the memory and generates a compacted version of the bitmap based on the one or more mapping vectors (see Figs. 3a-c para [0053-0055], discloses retrieving geometric borders and generating a compact version of the displayed image bitmap).
Laroche/Langtind/Hilloulin/Phillips are analogous arts as they are each from the same field of endeavor of data processing systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Laroche/Langtind/Hilloulin to generate a compacted version of the bitmap from disclosure of Phillips. The motivation to combine these arts is disclosed by Phillips as “The data-intensive displayed image (e.g. desktop) is quickly dissected into its component visual entities” (para [0011]) and generating a compacted version of the bitmap is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 5, Laroche/Langtind/Hilloulin teaches an apparatus of claim 1.
Laroche/Langtind/Hilloulin does not explicitly teach wherein the one or more processors retrieve object data from the memory and perform a visibility test on the object data.
Phillips teaches wherein the one or more processors retrieve object data from the memory and perform a visibility test on the object data (see Figs. 3A-E, para [0013-0014], para [0054], para [0061], discloses visual entity type is extracted by an algorithm that accurately recognizing the particular type of visual entity).
Laroche/Langtind/Hilloulin/Phillips are analogous arts as they are each from the same field of endeavor of data processing systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Laroche/Langtind/Hilloulin to generate a compacted version of the bitmap from disclosure of Phillips. The motivation to combine these arts is disclosed by Phillips as “The data-intensive displayed image (e.g. desktop) is quickly dissected into its component visual entities” (para [0011]) and generating a compacted version of the bitmap is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 6, Laroche/Langtind/Hilloulin teaches an apparatus of claim 1.
Laroche/Langtind/Hilloulin does not explicitly teach wherein the one or more processors generate the bitmap based on the visibility test, store the bitmap in the memory and generate a message indicating that the bitmap has been stored to the memory.
Phillips teaches wherein the one or more processors generate the bitmap based on the visibility test, store the bitmap in the memory and generate a message indicating that the bitmap has been stored to the memory (see Figs. 3a-e, para [0054-0055], para [0061], discloses generating a displayed-image bitmap based on accurately recognized visual entity type and generating an identifier for bitmap to be stored in image library).
Laroche/Langtind/Hilloulin/Phillips are analogous arts as they are each from the same field of endeavor of data processing systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Laroche/Langtind/Hilloulin to generate a compacted version of the bitmap from disclosure of Phillips. The motivation to combine these arts is disclosed by Phillips as “The data-intensive displayed image (e.g. desktop) is quickly dissected into its component visual entities” (para [0011]) and generating a compacted version of the bitmap is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 7, Laroche/Langtind/Hilloulin teaches an apparatus of claim 1 and method of claim 8.
Laroche/Langtind/Hilloulin does not explicitly teach wherein the index mapping hardware receives the message and retrieves the bitmap from the memory in response to receiving the message.
Phillips teaches wherein the index mapping hardware receives the message and retrieves the bitmap from the memory in response to receiving the message (see Fig. 3E, Figs. 4A-B, para [0060-0061], para [0108], discloses identifying particular widgets in response to identified  textual metadata such as identifiers relative to visual entities).
Laroche/Langtind/Hilloulin/Phillips are analogous arts as they are each from the same field of endeavor of data processing systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Laroche/Langtind/Hilloulin to generate a compacted version of the bitmap from disclosure of Phillips. The motivation to combine these arts is disclosed by Phillips as “The data-intensive displayed image (e.g. desktop) is quickly dissected into its component visual entities” (para [0011]) and generating a compacted version of the bitmap is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laroche et al. (US 2018/0253867) (hereinafter Laroche) in view of Langtind as applied to claims 8 and 15, and in further view of Phillips (US 2014/0118239) (hereinafter Phillips).
Regarding claims 11 and 18, Laroche/Langtind teaches a method of claim 8 and processor of claim 15.
Laroche/Langtind does not explicitly teach one or more processors to retrieve the one or more mapping vectors from the memory and generates a compacted version of the bitmap based on the one or more mapping vectors.
Phillips teaches one or more processors to retrieve the one or more mapping vectors from the memory and generates a compacted version of the bitmap based on the one or more mapping vectors (see Figs. 3a-c para [0053-0055], discloses retrieving geometric borders and generating a compact version of the displayed image bitmap).
Laroche/Langtind/Phillips are analogous arts as they are each from the same field of endeavor of data processing systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Laroche/Langtind to generate a compacted version of the bitmap from disclosure of Phillips. The motivation to combine these arts is disclosed by Phillips as “The data-intensive displayed image (e.g. desktop) is quickly dissected into its component visual entities” (para [0011]) and generating a compacted version of the bitmap is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 12, and 19, Laroche/Langtind teaches a method of claim 8 and processor of claim 15.
Laroche/Langtind does not explicitly teach wherein the one or more processors retrieve object data from the memory and perform a visibility test on the object data.
Phillips teaches wherein the one or more processors retrieve object data from the memory and perform a visibility test on the object data (see Figs. 3A-E, para [0013-0014], para [0054], para [0061], discloses visual entity type is extracted by an algorithm that accurately recognizing the particular type of visual entity).
Laroche/Langtind/Phillips are analogous arts as they are each from the same field of endeavor of data processing systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Laroche/Langtind to generate a compacted version of the bitmap from disclosure of Phillips. The motivation to combine these arts is disclosed by Phillips as “The data-intensive displayed image (e.g. desktop) is quickly dissected into its component visual entities” (para [0011]) and generating a compacted version of the bitmap is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 13 and 20, Laroche/Langtind teaches an a method of claim 8 and processor of claim 15.
Laroche/Langtind does not explicitly teach wherein the one or more processors generate the bitmap based on the visibility test, store the bitmap in the memory and generate a message indicating that the bitmap has been stored to the memory.
Phillips teaches wherein the one or more processors generate the bitmap based on the visibility test, store the bitmap in the memory and generate a message indicating that the bitmap has been stored to the memory (see Figs. 3a-e, para [0054-0055], para [0061], discloses generating a displayed-image bitmap based on accurately recognized visual entity type and generating an identifier for bitmap to be stored in image library).
Laroche/Langtind/Phillips are analogous arts as they are each from the same field of endeavor of data processing systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Laroche/Langtind to generate a compacted version of the bitmap from disclosure of Phillips. The motivation to combine these arts is disclosed by Phillips as “The data-intensive displayed image (e.g. desktop) is quickly dissected into its component visual entities” (para [0011]) and generating a compacted version of the bitmap is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 14, Laroche/Langtind teaches a method of claim 8.
Laroche/Langtind does not explicitly teach wherein the index mapping hardware receives the message and retrieves the bitmap from the memory in response to receiving the message.
Phillips teaches wherein the index mapping hardware receives the message and retrieves the bitmap from the memory in response to receiving the message (see Fig. 3E, Figs. 4A-B, para [0060-0061], para [0108], discloses identifying particular widgets in response to identified  textual metadata such as identifiers relative to visual entities).
Laroche/Langtind/Phillips are analogous arts as they are each from the same field of endeavor of data processing systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Laroche/Lo to generate a compacted version of the bitmap from disclosure of Phillips. The motivation to combine these arts is disclosed by Phillips as “The data-intensive displayed image (e.g. desktop) is quickly dissected into its component visual entities” (para [0011]) and generating a compacted version of the bitmap is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159